Whiteield,, O. J.,
delivered the following opinion specially concurring:
If the plaintiff had to resort to a contract, executed or exri eeutory, growing out of an illegal business, to make out his", case, then the defendant could successfully have resisted the claim. But the illegal business had been settled, and a new and independent element supervened — the payment by mere mistake of the $1,000 — and the defendants admit that it was paid by mistake. They do not deny this. No resort was necessary to the bookkeeping to show it. This suit is not on the illegal contract. It is simply to recover the $1,000 so paid by mistake, a matter wholly apart from the illegal dealing.